— Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered October 3, 1986, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
In view of the nature and seriousness of the charged crime, the imposed sentence of eight years’ to life imprisonment was neither harsh nor excessive nor an improvident exercise of the sentencing court’s discretion (see, People v Suitte, 90 AD2d 80). Moreover, the sentencing statute as applied to the defendant (see, Penal Law § 70.00), does not result in cruel and unusual punishment (see, People v Buffa, 139 AD2d 751; People v Buckmaster, 139 AD2d 659). Mollen, P. J., Brown, Kunzeman and Kooper, JJ., concur.